DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patel et al. (US 2014/0246253).
Regarding claims 1-2 and 19
Patel teaches a cutting element for an earth boring tool (i.e. drill bit body/tool body) having a substrate and superabrasive table attached thereto (abstract and figures 1, 5, 6, 7A, 7B, and 9).
Patel teaches that the central portion (first surface) of the cutter is polished, and is completely surrounded by an unpolished region (second surface having greater roughness than the first surface) (abstract, figure 8A and paragraphs 0052-0055). 
Regarding claims 3-4, 7
Patel teaches that the recessed surface (114) may have an arcuate convex profile taken along its cross-section (i.e. non-planar) (paragraph 0046 and Figure 6).
Regarding claim 5
Patel shows secondary regions which can be said to be substantially conical (see Figures 6 and 9).
Regarding claims 6, 9
Patel teaches that the diamond body may be leached (paragraph 0050).
Regarding claims 8, 10
Patel teaches that the central portion maybe domed, i.e. arcuate (see Figure 9).
Regarding claims 11-12
Patel teaches that the superabrasive element has a side surface (i.e. surface between 212 and 214), and where the second surface (212) extends between the first surface (202) and the side surface, and wherein the second surface is non-parallel to the side surface (se Figure 9).
Regarding claim 13
Patel teaches a rotary drill bit that is rotatable about a rotational axis (see Figure 1).
Regarding claim 15
Patel teaches a plurality of superabrasive elements space substantially uniformly about the rotational axis (see Figure 1).
Regarding claim 17
Patel teaches that the superabrasive table may be made of polycrystalline diamond (paragraph 0042).
Regarding claim 18
Patel teaches that the drill bit is attached to a drill string (paragraph 0035).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2014/0246253), as applied to claims 1-13, 15 and 17-19 above, in view of Mukhopadhyay et al. (US 2011/0067929).
Regarding claim 14
Although, Patel does not teach the claimed back-rake angle, Patel does teach the other limitations of the claim. However, it is known that the back-rake angle determines how aggressive a drill bit cuts, it is a result effective variable, and the optimal angle can be determined through routine experimentation. Further, Mukhopadhyay teaches similar cutting elements, and discloses that the back-rake angle may be about 20 degrees (paragraphs 0096-0097). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Patel, by making his superabrasive elements have a back-rake angle of 20 degrees, with a reasonable expectation of success, as suggested by Mukhopadhyay

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2014/0246253), as applied to claims 1-13, 15 and 17-19 above.
Regarding claim 16
Patel teaches several different shapes of superabrasive elements (see Figures 6 and 9). Thus, it would have been obvious to have a drill bit comprising superabrasive elements with  different shapes based on the same logic that makes combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used for the same purpose has been held to be a prima facie case of obviousness, see In re Kerkhoven, 205 U.S.P.Q. 1069.
Regarding claim 20
The drill bit of Patel (i.e. material removal system) (See Figure 1) can be viewed as a plurality of cutting tools, each having a body, and each having a plurality of superabrasive elements (comprising a substrate and superabrasive table) attached thereto, and capable of moving in at least one direction when the plurality of cutting tools (i.e. drill bit) is secured to the cutting head (i.e. drill string). As such this claim is seen as obvious.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 4 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734